Citation Nr: 1750900	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for coronary artery disease, to include as due to exposure to chemicals during the Gulf War.

4.  Entitlement to service connection for left side hernia.

5.  Entitlement to a compensable disability rating for service-connected corneal transplants.

6.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or at the housebound rate.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served in the Army from September 1978 to September 1981 and the Air Force from October 2001 to October 2003 and from February 2005 to June 2005.  The Veteran died in February 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 and April 2013 notification letters of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The jurisdiction of the claims file remains with the Oakland, California RO.

In an October 2017 decisional letter, the RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.  In this regard, the appellant's appeal in her own claim for accrued benefits (under 38 U.S.C.A. § 5121 ) is rendered moot by her substitution (under 38 U.S.C.A. § 5121A )  While substitution under 38 U.S.C.A. § 5121A  is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

In April 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  At the hearing, the appellant clarified the Veteran's claim for entitlement to service connection for coronary artery disease was being claimed as due to exposure to chemicals during the Gulf War.  The claim has been characterized as such.  There are no additional claims relating to exposure to chemicals during the Gulf War pending before the Board.

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability is decided herein.  The remaining issues, to include the reopened claim for service connection of a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, the RO denied the claim of entitlement to service connection for a torn anterior cruciate ligament in the left leg (now characterized as a left knee disability).

2.  Evidence added to the record since the December 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disability.
CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  The evidence received subsequent to the December 2007 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a left knee disability was denied initially in December 2007, based essentially on a finding that the condition was neither incurred in nor caused by the Veteran's service.  The RO explained that the Veteran's service treatment records from the Army and the Air Force showed no evidence of a chronic left knee disability, and that although postservice treatment records showed complaints of left knee pain and a diagnosis of osteoarthritis of the left knee, there was no evidence of the condition having existed from the military service to the present time.  The Veteran did not appeal the December 2007 decision nor was new and material evidence received within a year of that decision.  The December 2007 decision thereby became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2017).   

The evidence that has been received since the December 2007 rating decision includes VA treatment records, an October 2010 statement from the Veteran and the April 2017 testimony of the appellant.  Specifically, a January 2009 VA treatment record showed an assessment of osteoarthritis involving the knee and a left knee replacement.  Additionally, in an October 2010 statement made by the Veteran, he indicated he was on duty as a Military Police Officer when his left knee gave out while he was entering his assigned vehicle.  He was transported to the clinic where he was placed in a cast and placed on light duty to recover.  

Lastly, at the hearing, the appellant testified that the Veteran had difficulty being mobile and would limp as a result of his left knee.  He had surgery on the knee in 2006 but the appellant was unsure if the Veteran continued to have issues with his knee following his in-service injury.
The Veteran's VA treatment records, personal statement from October 2010 as well as the appellant's hearing testimony is new and material evidence which provides additional information relating to an unestablished fact necessary to substantiate these service connection claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As previously mentioned, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   Moreover, the U.S. Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for service connection for a left knee disability is reopened; the claim is allowed to this extent only.


REMAND

Increased Rating claim

In the appellant's April 2013 Notice of Disagreement, she indicated that not all of the Veteran's medical records associated with his corneal transplants were reviewed in the April 2012 rating decision.  An attempt to obtain records from Dr. D.L's office was made, but the office responded in April 2016 that the records were not available for review.  However, at April 2017 Board hearing, the appellant testified that she was able to obtain these records and submitted copies to the VA for review.  After a thorough review of the evidence, these treatment records are not included.  In light of the appellant's hearing testimony that these records were in fact available and submitted for review, a remand is necessary to obtain them prior to adjudicating the increased rating claim.

Service connection claims 

Unfortunately, the Veteran passed away before a VA examination could be performed on his pending claims.  According to 38 U.S.C.A. § 5103A(a)(1), "[t]he Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  

Regarding the claim for service connection for coronary artery disease, at the April 2017 Board hearing, the appellant contended that the Veteran's coronary artery disease was caused by his exposure to chemicals at Fort McClellan, during the Gulf War.  A review of the service treatment records show the Veteran reported for emergency care indicating he was experiencing chest pains in April 2002.  Thereafter, a May 2002 service treatment record noted the Veteran had been hospitalized for chest pains a few weeks prior and needed a follow up visit with a cardiologist.  In light of the Veteran's in-service treatment for chest pains and his diagnosis of coronary artery disease at the time of his death, the Board finds a medical opinion is necessary prior to adjudicating this claim.  Additionally, the Board finds development as to the Veteran's exposure to chemicals at Fort McClellan is also necessary in order to obtain a medical opinion regarding a possible causation due to exposure.

A medical opinion is also necessary in regards to the claim for entitlement to service connection for a left side hernia.  In an October 2010 statement, the Veteran contended he suffered a hernia in December 2001.  The injury required surgery.  He was then required to undergo another hernia surgery in 2006 which the Veteran contended was related to his original injury in 2001.  To corroborate the Veteran's account, a November 2001 service treatment record shows the Veteran presented with left groin pain with hernia.  However, there was no evidence of inguinal or ventral hernia on examination.  Another November 2001 treatment notation reported the Veteran had left inguinal hemorrhaphy about eight years earlier and had severe pain in the same area after lifting heavy objects.  The Veteran was assessed with recurrent left inguinal hernia.  A September 2008 VA treatment notation also included a diagnosis of abdominal pain hiatal hernia.

In light of the evidence that the Veteran had a diagnosis of a hiatal hernia and his in-service evidence of suffering from a hernia, a medical opinion is necessary to determine whether there was a causal connection between his diagnosed hiatal hernia in 2008 and his service.

Moreover, the Board finds a medical opinion is also necessary prior to adjudicating the appellant's claim for entitlement to service connection for a left knee disability.  As previously discussed, a January 2009 VA treatment record showed an assessment of osteoarthritis involving the knee and a left knee replacement.  Additionally, the record reflects the Veteran's October 2010 statement in which he reported an in-service injury to his left knee.  Specifically, he indicated he was on duty as a Military Police Officer when his left knee gave out while he was entering his assigned vehicle.  He was transported to the clinic where he was placed in a cast and placed on light duty to recover.  The existence of a present disability as well as an in-service injury triggers the VA's duty to obtain a medical opinion prior to adjudicating the claim.




SMP

Lastly, with respect to the claim for SMP based upon the need for aid and attendance or at the housebound rate, the appellant testified at the April 2017 Board hearing that the Veteran's limited functioning was caused by his service-connected back as well as his coronary artery disease.  Because the claim for service connection for coronary artery disease, to include as due to exposure to chemicals during the Gulf War, is being remanded, the claim for SMP must also be remanded as inextricably intertwined. 
	
Accordingly, the case is REMANDED for the following actions:

1.  Request additional development regarding the Veteran's alleged exposure to chemicals at Fort McClellan for the course of his military service.

2.  Contact the appellant to obtain any outstanding treatment records associated with the Veteran's corneal transplants.  Specifically, with any necessary assistance from the appellant, request copies of records from Dr. D.L.'s office, as discussed in the Board hearing testimony.  All records received should be associated with the claims file.  If the records are not available, a negative reply should be included in the record.

3.  Following the completion of the above, forward the Veteran's claims file to an appropriate examiner or examiners for medical opinions regarding the Veteran's coronary artery disease, left side hiatal hernia, and left knee disability.  The claims file must be made available to and reviewed by the assigned examiner(s).  The examiner(s) should provide an opinion as to:

	a.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's coronary artery disease was etiologically related to his service or exposure to chemicals at Fort McClellan.

	b.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left side hiatal hernia was etiologically related to his service.

	c.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was etiologically related to his service.

A complete rationale must be provided for all opinions presented.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner(s) should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.  The AOJ should then re-adjudicate the claims.  If any of the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the appellant and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


